DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
DETAILED ACTION
Election/RestrictionRRestriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-4 and 6, drawn to a method and device comprising:
displaying a first object corresponding to a first video image on a display surface; and
generating first image data representing a first superimposed video image in which the first video image is superimposed on a first area of a predetermined image, based on a first operation on the first object, wherein the first video image has a time length that is a predetermined time divided by m, m being an integer equal to or greater than 1, the first superimposed video image has a time length that is the predetermined time, and
the first superimposed video image is a video image in which display of the first video image is executed the m times in a state where the first video image is .
Group II, claim(s) 5, drawn to a method for generating image data, the method comprising:
displaying an object corresponding to a predetermined video image on a display surface;
generating image data representing a superimposed video image in which the predetermined video image is superimposed on a first area of a predetermined image, based on an operation on the object; and
when a value obtained by dividing a first time that is set as a time length of the superimposed video image by a second time that is set as a time length of the predetermined video image is not an integer, changing the time length of the predetermined video image included in the superimposed video image to a third time that is different from the second time. Claim(s) is/are classified in G05B 2219/33077.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I describes a method and device for generating superimposed image data, and displaying the image for a time length.
Group II describes a method for a mathematical calculation on how to divide a video execution length into multiple iteration.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Travis Howell on May 21, 2021 a provisional election was made with traverse to prosecute the invention of Group I, 1-4 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Howell on May 21, 2021.

The application has been amended as follows: 
5. (Withdrawn) A method for generating image data, the method comprising:
displaying an object corresponding to a predetermined video image on a display surface;
generating image data representing a superimposed video image in which the predetermined video image is superimposed on a first area of a predetermined image, based on an operation on the object; and
when a value obtained by dividing a first time that is set as a time length of the superimposed video image by a second time that is set as a time length of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scapel et al. (US 10379719 B2), referred herein as Scapel in view of IDS WATANABE et al. (US 20190349625 A1), referred herein as WATANABE.
Regarding Claim 1, Scapel teaches a method for generating image data (Scapel Abst: generating and modifying virtual avatars; Claim 39), the method comprising:
displaying a first object corresponding to a first video image on a display surface (Scapel 37:12-18: message option icons, including icon 614 (e.g., that accesses an any virtual buttons related to non-textual messages are interpreted a first object; and
generating first image data representing a first Scapel 39:47-50: In FIG. 6P, device 600 detects selection of record button 652 via a gesture (e.g., tap gesture represented by contact 653). In response, virtual avatar interface 643 is updated to show that an animated virtual avatar is being generated, as depicted in FIG. 6Q), 
wherein the first video image has a time length that is a predetermined time divided by m, m being an integer equal to or greater than 1, the first Scapel 39:51-56: record button 652 is replaced with stop button 654, avatar template representations 644-1 to 644-7 are no longer displayed, and record progress indicator 656 is displayed that indicates how long the animated emoji has been recorded and a relative amount of time that the virtual avatar can still be recorded), and
Scapel 43:50-57: In FIG. 7B, in response to animated virtual avatar 700 being played once (e.g., played from start to finish, once), still frame 703 of animated virtual avatar 700 is displayed in place of the animated virtual avatar 700. Replay button 704 is also displayed in message area 609 and allows for animated virtual avatar 700 to be played again by, for example, a tap feature represented by contact 706 of FIG. 7C).
Scapel does not teach superimposed video image; which the first video image is superimposed on a first area of a predetermined image; and where the first video image is superimposed on the first area of the predetermined image.
However WATANABE discloses a video distribution system for distributing a video containing animation of a character object generated based on a motion of an actor, which is analogous to the present patent application. WATANABE teaches superimposed video image; which the first video image is superimposed on a first area of a predetermined image; and where the first video image is superimposed on the first area of the predetermined image (WATANABE [0087] among the effect objects and the normal objects, those whose size in the virtual space is smaller than a reference size (for example, a piece of paper of confetti of the effect object 73) may be displayed such that a part or all of the object(s) is overlapped with the character object 71A and/or the character object 71B; among the effect objects and the normal objects, if those whose size in the virtual space is larger than the reference size (for example, the normal object 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Scapel to incorporate the teachings of WATANABE, and apply the technique of overlapping an image object with a video image, as taught by MACDOUGALL into the techniques for generating, recording, and sending emojis and virtual avatars.
Doing so would be capable of displaying a gift object to overlap with a video without deteriorating the viewing experience of a viewing user in the method for generating image data.

Regarding Claim 3, Scapel in view of WATANABE teaches the method for generating image data according to claim 1. 
The metes and bounds of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.
Scapel teaches the first and second object (Scapel 37:12-18: message option icons, including icon 614 (e.g., that accesses an interface for selecting stickers and/or other multimedia elements for a message), to the left of message composition area 612. In some embodiments, the message option icons allow for sending different types of messages, including photos, emojis, stickers, and other forms of non-textual messages; 43:53-59: Replay button 704 is also displayed in message area 609 and allows for animated virtual avatar 700 to be played again by, for example, a tap feature Any virtual buttons related to non-textual messages are interpreted a first object.
Scapel teaches the integer m and n (Scapel 39:51-56: record button 652 is replaced with stop button 654, avatar template representations 644-1 to 644-7 are no longer displayed, and record progress indicator 656 is displayed that indicates how long the animated emoji has been recorded and a relative amount of time that the virtual avatar can still be recorded), in case of m=n=1.
WATANABE further teaches a second object, second superimposed video image and second area (WATANABE [0087] among the effect objects and the normal objects, those whose size in the virtual space is smaller than a reference size (for example, a piece of paper of confetti of the effect object 73) may be displayed such that a part or all of the object(s) is overlapped with the character object 71A and/or the character object 71B; among the effect objects and the normal objects, if those whose size in the virtual space is larger than the reference size (for example, the normal object 74 (the stuffed bear)) is overlapped with the character object 71A and/or the character object 71B, the object is displayed behind the overlapping character object). 71A and 71B are interpreted as the first and second object. Since 71A and 71B are not overlapped, they are superimposed on two different areas. Same motivation as Claim 1 applies here. 

Regarding Claim 6, Scapel in view of WATANABE an information processing device (Scapel Abst: generating and modifying virtual avatars; Claim 1).
.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scapel et al. (US 10379719 B2), referred herein as Scapel in view of IDS WATANABE et al. (US 20190349625 A1), referred herein as WATANABE further in view of Seder (US 6286873 B1), referred herein as Seder.
Regarding Claim 2, Scapel in view of WATANABE teaches the method for generating image data according to claim 1, but does not teach the claimed limitation of Claim 2.
However Seder discloses a visual display device for providing a continuous, non-reversing animated sequence of displayed images to an observer with a separation member, which is analogous to the present patent application. Seder teaches wherein a first image of the first video image coincides with a last image of the first video image (Seder 8:50-58: Turning next to FIGS. 4, 5, and 6, one sees a complete embodiment of the visual display device with continuous animation 10 experiencing a progressive counterclockwise rotation (as viewed from above) such that it displays a small portion of its continuous 360 degree rotation. In these figures, the visual display device 10 rotates about what again will be termed a polar axis that is parallel to the lengthwise orientation of the shutter elements 34 and the coded images 24; 10:5-9: FIG. 7A shows the visual display device 10 at approximately 20.degree. of rotation. FIGS. 7B through 7I go on to show the visual display device 10 rotated through approximately 60.degree., 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Scapel in view of WATANABE to incorporate the teachings of Seder, and apply the continuous image animation of 360 degree rotation, as taught by Seder into the techniques for generating, recording, and sending emojis and virtual avatars.
Doing so would provide a continuous, non- reversing animated sequence of displayed images to an observer in the method for generating image data.

Regarding Claim 4, Scapel in view of WATANABE teaches the method for generating image data according to claim 3. The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611